FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE ATTORNEY GENERAL OF GUAM,            
                  Plaintiff-Appellant,
                  v.                          No. 03-15823
WILLIAM R. THOMPSON, in his                  CV-03-00008
                                             District of Guam,
official capacity as Executive
Manager of Guam Airport                            Agana
Authority,
                Defendant-Appellee.
                                         

THE ATTORNEY GENERAL OF GUAM,            
                   Plaintiff-Appellee,
                                              No. 03-15999
                  v.
                                              CV-03-00008
WILLIAM R. THOMPSON, in his                 District of Guam,
official capacity as Executive                     Agana
Manager of Guam Airport
                                                  ORDER
Authority,
               Defendant-Appellant.
                                         
                     Filed March 2, 2006

  Before: Dorothy W. Nelson, Consuelo M. Callahan, and
              Carlos T. Bea, Circuit Judges.


                            ORDER

   Subsequent to the issuance of our opinion affirming the dis-
trict court’s dismissal of the Attorney General of Guam’s
action, but prior to the our consideration of his petition for

                              2107
2108       ATTORNEY GENERAL OF GUAM v. THOMPSON
rehearing, the Supreme Court denied certiorari to review the
final decision of the Guam Supreme Court in A.B. Won Pat
Guam International Airport Authority v. Moylan, 2005 WL
291577 (Guam Terr.,2005). A.B. Won Pat Guam International
Airport Authority v. Moylan, ___ U.S. ___, 126 S. Ct. 338
(Mem), 163 L. Ed. 2d 50 (Oct. 3, 2005). The Supreme Court’s
denial of certiorari concluded the litigation in the Guam
courts that was parallel to this federal action. The district
court’s decision to abstain and to dismiss this federal action
was based on that pending action in the Guam courts. This
appeal is from that decision.

   We are of the opinion that the Supreme Court’s denial of
certiorari in A.B. Won Pat Guam International Airport
Authority v. Moylan moots the underlying litigation. The
underlying questions concerning the interpretation of the 1998
Amendment to the Guam Organic Act have been resolved.
Accordingly, as a matter of prudence, we hereby withdraw
our August 16, 2005 opinion, vacate the district court’s April
1, 2003 decision dismissing the Attorney General’s action,
and remand the case to the district court to dismiss the action
as moot.

  The pending petition for rehearing and suggestion for
rehearing en banc are denied without prejudice to the filing of
a petition for rehearing from this order.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.